UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-17f-2 Certificate of Accounting of Securities and Similar Investments in the Custody of Management Investment Companies Pursuant to Rule 17f-2 [17 CFR 270.17f-2] 1. Investment Company Act File Number : 814-00778 Date examination completed: February 1, 2012 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: Keating Capital, Inc. 4. Address of principal executive office (number, street, city, state, zip code): 5arkway, Suite 1100, Greenwood Village, Colorado 80111 Report of Independent Registered Public Accounting Firm To the Board of Directors of Keating Capital, Inc.: We have examined management’s assertion, included in the accompanying Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 (the “1940 Act”), that Keating Capital, Inc. (the “Company”) complied with the applicable requirements of subsections (b) and (c) of Rule 17f-2 promulgated under the 1940 Act as of February 1, 2012. Management is responsible for the Company’s compliance with those requirements. Our responsibility is to express an opinion on management’s assertion about the Company’s compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company’s compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of February 1, 2012, and, with respect to agreement of security purchases and sales, for the period from November 22, 2011 through February 1, 2012: 1. Count and inspection of all securities located in the vault of Steele Street Bank & Trust (the “Custodian”) in Cherry Creek, Colorado on behalf of the Company, with prior notice to management. 2. Examination of all publicly traded securities held by the Custodian or its agent, SEI Private Trust Co., in nominee form at The Depository Trust & Clearing Corporation (“DTCC”). 3. Inspection of documentation of all securities purchased but not received as of February 1, 2012. 4. Reconciliation of all securities to the books and records of the Company and the Custodian, and inspection of relevant documentation for reconciling items. 5. Agreement of investment in one new portfolio company and additional investments in two existing portfolio companies for the period from November 22, 2011 through February 1, 2012 from the books and records of the Company to trade documentation to bank statements. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company’s compliance with specified requirements. In our opinion, management’s assertion that Keating Capital, Inc. complied with the requirements of subsections (b) and (c) of Rule 17f-2 promulgated under the 1940 Act as of February 1, 2012, with respect to securities reflected in the investment account of the Company is fairly stated, in all material respects. This report is intended solely for the information and use of management and the Board of Directors of Keating Capital, Inc. and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/ GRANT THORNTON LLP Chicago, Illinois March 22, 2012 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 We, as members of management of Keating Capital, Inc. (the “Company”), are responsible for complying with the requirements of subsections (b) and (c) of Rule 17f-2, “Custody of Investments by Registered Management Investment Companies,” promulgated under the Investment Company Act of 1940, as amended (the “1940 Act”). We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements. We have performed an evaluation of the Company's compliance with the requirements of subsections (b) and (c) of Rule 17f-2 as of February 1, 2012 and from November 22, 2011 through February 1, 2012. Based on this evaluation, we assert that the Company was in compliance with the requirements of subsections (b) and (c) of Rule 17f-2 promulgated under the 1940 Act as of February 1, 2012 and from November 22, 2011 through February 1, 2012 with respect to securities reflected in the investment account of the Company. Keating Capital, Inc. By: /s/ Timothy J. Keating Timothy J. Keating Chief Executive Officer Dated: March 22, 2012 By: /s/ Stephen M. Hills Stephen M. Hills Chief Financial Officer Dated: March 22, 2012
